Per Curiam.

The court of appeals based its vacation of the commission’s order exclusively on its decision in State ex rel. Draganic. We have since reversed Draganic, holding that an interlocutory award of permanent total disability compensation does not conclusively establish a claimant’s ■ right to continue permanent total disability compensation beyond the closed period awarded in the order. State ex rel. Draganic v. Indus. Comm. (1996), 75 Ohio St.3d 461, 663 N.E.2d 929.
In this case, no other challenge to the commission’s order denying further permanent total disability compensation has been made. Given our reversal of Draganic and the absence of any challenge to the evidentiary sufficiency of the commission’s order, our review can go no further.
Accordingly, the judgment of the court of appeals is reversed.

Judgment reversed.

Moyer, C.J., F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas and Resnick, JJ., dissent.